Appeal bythe defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered December 8, 2005, convicting him of burglary in the second degree, criminal contempt in the first degree (eight counts), criminal contempt in the second degree (three counts), stalking in the fourth degree, aggravated harassment in the second degree (eight counts), and intimidating a witness in the third degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenges to certain remarks made by the prosecutor during summation, as defense counsel either did not object to them, or raised only a general objection (see CPL 470.05 [2]; People v Salnave, 41 AD3d 872, 874 [2007]). In any event, to the extent any remarks were improper, they did not deprive the defendant of a fair trial (see People v Owens, 43 AD3d 1185 [2007]; People v Salnave, 41 AD3d 872 [2007]).
Contrary to the defendant’s contention, defense counsel’s failure to object to the prosecutor’s remarks did not constitute ineffective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; see People v Gonzalez, 44 AD3d 790 [2007], lv denied 9 NY3d 1006 [2007]). Lifson, J.P., Ritter, Angiolillo and Carni, JJ., concur.